               Case 2:19-cr-00209-WBS Document 36 Filed 08/31/21 Page 1 of 2


 1   DAVID W. DRATMAN
     Attorney at Law
 2   State Bar No. 78764
     1007 7th Street, Suite 305
 3   Sacramento, California 95814
     Telephone: (916) 443-2000
 4   Facsimile: (916) 443-0989
     Email: dwdratman@aol.com
 5
     Attorney for Defendant
 6   PEDRO GARCIA
 7
 8                  IN THE UNITED STATES DISTRICT COURT FOR THE
 9                           EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,
12                                                  CASE NO. 2:19-CR-0209 WBS
                     Plaintiff,
13                                                  STIPULATION AND ORDER TO
                     v.                             MODIFY CONDITIONS OF
14
                                                    PRETRIAL RELEASE
15   PEDRO GARCIA,
16                  Defendant.
17            Based upon the defendant’s admitted continued marijuana use through August
18   2021 while subject to supervision, the government, through its attorneys of record and the
19
     defendant, through his attorney of record, with the agreement of Pretrial Services,
20
21   stipulate and agree to the following modification of the defendant’s conditions of release:
22
        1. You must participate in the Better Choices court program and comply with
23         all the rules and regulations of the program. You must remain in the program
24         until released by a pretrial services officer. In accordance with this condition,
           you must appear before the Honorable Deborah Barnes, U.S. Magistrate
25         Judge, as directed by Pretrial Services.
26            Accordingly, the parties ask the Court to adopt this stipulation and proposed
27   order.
28



                                             -1-
            Case 2:19-cr-00209-WBS Document 36 Filed 08/31/21 Page 2 of 2


 1         IT IS SO STIPULATED:
 2
 3   Dated: August 30, 2021                         /s/ David W. Dratman
                                                    DAVID W. DRATMAN
 4
                                                    Attorney for Defendant
 5                                                  PEDRO GARCIA
 6
 7   Dated: August 30, 2021                         /s/ David W. Dratman for
                                                    ALEXIS NELSEN
 8                                                  Assistant United States Attorney
 9                                                  Counsel for Plaintiff
10                                    ORDER
11
           IT IS SO ORDERED.
12
13
14   Dated: August 30, 2021
15                                         _____________________________________
                                           CAROLYN K. DELANEY
16                                         UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                     -2-
